Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments during a scheduled interview to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all allowable subject matter contained herein or discuss minor claim clarifications.  Furthermore, adding a limitation directed towards viewing individual video segments as framing videos is disclosed in MATIAS et al. (Pub. No.: US 2017-0237976) and would not further allowance if proposed in a potential amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No.: 10,992,880 (hereinafter ‘880).  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Claims 1-7, 9-17, 19-20 of the instant application are rejected in view of Claims 1-7, 9-17, 19-20, respectfully, of ‘880.  Claim 8 of the instant application is rejected in view of Claims 1 and 8 of ‘880.  Claim 18 of the instant application are rejected in view of Claims 11 and 18 of ‘880.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHONG et al. (US Pub. No.: 2018-0241986) in view of HAN et al. (US Pub. No.: 2019-0313119).

As per Claim 1 ZHONG discloses A system that determines viewing paths, the system comprising (Figs. 1-5, 8 system 800 - view window, view point, view path projection plane [Abstract] [0078]): 
one or more physical processors configured by machine-readable instructions to (Fig. 8 [0081]): 
the visual content having a field of view (Figs. 3-5 viewpoints and size of view window [0062-0063] [0069]); the framing information defining separate framings of the visual content at separate moments (Figs. 3-5 viewpoints and size of view window [0062-0063] [0069]), an individual framing of the visual content defining a positioning of a viewing window within the field of view of the visual content at a corresponding moment (Figs. 1-6, 8 individual framing of projection planes [0041-0042] [0046] – at least first and second visual areas and related spatial positioning for the viewpoints [0052-0053] [0062-0063] [0069]);  the viewing path defining the positioning of the viewing window within the field of view of the visual content (Figs. 1-6, 8 viewing path for the viewpoint projection plane [0041-0042] [0046] –spatial positioning for the viewpoints [0052-0053] [0062-0063] [0069]); 
ZHONG does not disclose but HAN discloses viewing paths through videos (Figs. 1-3 viewing paths for the video [0029] [0057] [0060] [0068]); obtain video information defining a video within the progress length (Figs. 1-5 defining at least relevant playback progress length information [0003] FOV position information [0046] defining the subregions [0052] [0055]), the video including video content having a progress length, the video content including visual content viewable as a function of progress through the progress length (Figs. 1-5 spherical video each frame visual content [0052] viewable path point as the video playback progress occurs [0057-0060] playback through given inherent progress length [0093]); obtain framing information for the video, determine a viewing path for the video based on the framing information within the progress length (Figs. 1-3 viewing window FOV viewing for the 360 video framing information [0057-0061] object of interest [0101] [0103-0104]); and generate the presentation of the video content based on the viewing path, the presentation of the video content including extents of the visual content within the viewing window (Figs. 1-3 display presentation [0030] [0041-0044] - extents sub-regions for viewing window FOV viewing for the 360 video [0057-0061] [0101] [0103-0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include viewing paths through videos; obtain video information defining a video within the progress length, the video including video content having a progress length, the video content including visual content viewable as a function of progress through the progress length; obtain framing information for the video, determine a viewing path for the video based on the framing information within the progress length; and generate the presentation of the video content based on the viewing path, the presentation of the video content including extents of the visual content within the viewing window taught by HAN into the system of ZHONG because of the benefit taught by HAN to disclose visual content viewing for video spherical viewing paths and progress lengths whereby ZHONG is directed towards visual viewing paths for 3D content and would benefit from the inclusion of spherical video as the media in determining visual viewing paths as a natural extension to increase system functionality and capabilities.  

As per Claim 6 ZHONG et al. The system of claim 1, wherein 
ZHONG does not disclose but HAN discloses the video includes a spherical video and the visual content is viewable from a point of view as the function of progress through the progress length (Figs. 1-5 spherical video each frame visual content [0052] viewable path point [0057] playback progress length [0093]) (The motivation that applied in Claim 1 applies equally to Claim 6).

As per Claim 11 ZHONG et al. A method for determining viewing paths, the method performed by a computing system including one or more processors, the method comprising (Fig. 8 system 800 processor 810 [Abstract] [0005]): 
the visual content having a field of view (See said analysis for Claim 1); the framing information defining separate framings of the visual content at separate moments (See said analysis for Claim 1), an individual framing of the visual content defining a positioning of a viewing window within the field of view of the visual content at a corresponding moment (See said analysis for Claim 1); the viewing path defining the positioning of the viewing window within the field of view of the visual content  (See said analysis for Claim 1)
ZHONG does not disclose but HAN discloses viewing paths through videos (See said analysis for Claim 1); obtaining, by the computing system (Figs. 1, 2A-B, 3-4), video information defining a video, the video including video content having a progress length (See said analysis for Claim 1), the video content including visual content viewable as a function of progress through the progress length (See said analysis for Claim 1); obtaining, by the computing system (Figs. 1, 2A-B, 3-4), framing information for the video within the progress length (See said analysis for Claim 1), determining, by the computing system (Figs. 1, 2A-B, 3-4), a viewing path for the video based on the framing information (See said analysis for Claim 1) and generating, by the computer system (Figs. 1, 2A-B, 3-4), the presentation of the video content based on the viewing path (See said analysis for Claim 1), the presentation of the video content including extents of the visual content within the viewing window (See said analysis for Claim 1) (The motivation that applied in Claim 1 applies equally to Claim 11).

As per Claim 16 ZHONG et al. The method of claim 11, wherein 
ZHONG does not disclose but HAN discloses the video includes a spherical video and the visual content is viewable from a point of view as the function of progress through the progress length (See said analysis for Claim 6).
Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 17-20 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for the double patenting rejections contained herein.

Claims 2-5, 7-10, 12-15, 17-20 is/are allowed, but for the outstanding double patenting rejections.  The following is an examiner’s statement of reasons for allowance:

As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the individual framing of the visual content defines the positioning of the viewing window within the field of view of the visual content based on a viewing direction, a viewing size, and a viewing rotation" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 2, wherein the individual framing of the visual content further defines a viewing projection of the visual content within the viewing window" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 3, wherein the framing information is obtained based on a user's interaction with a user interface, the user interface enabling the user to set one or more of the viewing direction, the viewing size, the viewing rotation, and/or the viewing projection" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein at least one of the separate framings include a moment-to-duration framing, the moment-to-duration framing extending a moment within the progress length to a duration longer than the moment within the presentation of the video content, the moment-to-duration framing including multiple sub-framings within the duration" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein determination of the viewing path for the video based on the framing information includes determination of changes in the positioning of the viewing window within the field of view of the visual content based on the separate framings of the visual content at separate moments within the progress length" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 7, wherein: the viewing path includes viewing path segments for individual pairs of adjacent framings; the viewing path includes a first viewing path segment for a pair of a first framing of the visual content at a first moment within the progress length and a second framing of the visual content at a second moment within the progress length; and the first viewing path segment defines changes in the positioning of the viewing window within the field of view of the visual content from a first positioning at the first moment to a second positioning at the second moment" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 8, wherein the changes in the positioning of the viewing window within the field of view of the visual content from the first positioning at the first moment to the second positioning at the second moment includes changes in one or more of a viewing direction, a viewing size, a viewing rotation, and/or a viewing projection for the viewing window" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 8, wherein a rate of the changes in the positioning of the viewing window within the field of view of the visual content at the second moment is determined based on the first framing of the visual content at the first moment and a third framing of the visual content at a third moment, the second moment being between the first moment and the third moment" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, wherein the individual framing of the visual content defines the positioning of the viewing window within the field of view of the visual content based on a viewing direction, a viewing size, and a viewing rotation" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 12, wherein the individual framing of the visual content further defines a viewing projection of the visual content within the viewing window" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 13, wherein the framing information is obtained based on a user's interaction with a user interface, the user interface enabling the user to set one or more of the viewing direction, the viewing size, the viewing rotation, and/or the viewing projection" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, wherein at least one of the separate framings include a moment-to-duration framing, the moment-to-duration framing extending a moment within the progress length to a duration longer than the moment within the presentation of the video content, the moment-to-duration framing including multiple sub-framings within the duration" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, wherein determining the viewing path for the video based on the framing information includes determining changes in the positioning of the viewing window within the field of view of the visual content based on the separate framings of the visual content at separate moments within the progress length" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 17, wherein: the viewing path includes viewing path segments for individual pairs of adjacent framings; the viewing path includes a first viewing path segment for a pair of a first framing of the visual content at a first moment within the progress length and a second framing of the visual content at a second moment within the progress length; and the first viewing path segment defines changes in the positioning of the viewing window within the field of view of the visual content from a first positioning at the first moment to a second positioning at the second moment" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 18, wherein the changes in the positioning of the viewing window within the field of view of the visual content from the first positioning at the first moment to the second positioning at the second moment includes changes in one or more of a viewing direction, a viewing size, a viewing rotation, and/or a viewing projection for the viewing window" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 18, wherein a rate of the changes in the positioning of the viewing window within the field of view of the visual content at the second moment is determined based on the first framing of the visual content at the first moment and a third framing of the visual content at a third moment, the second moment being between the first moment and the third moment" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 2, 4-5, 7-10, 12, 14-15, 17-20 the closest prior art of record ZHONG et al. (US Pub. No.: 2018-0241986), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  ZHONG is not directed to video but does disclose a system that includes a viewing path for a series of images that contains a progress length, the content including visual content viewable as a function of progress through a progress length, the visual content having a field of view.  The prior art also discloses framing of the visual content at a moment within the progress length, an individual framing of the visual content defining a positioning of a viewing window within the field of view of the visual content at a corresponding moment within the progress length and generating presentation of the content based on the viewing path, the presentation of the content including the visual content within the viewing window.

Regarding Claims 3 and 13, prior art ZHONG et al. (US Pub. No.: 2018-0241986) in view of HAN et al. (US Pub. No.: 2019-0313119) reads upon said claim limitations whereby said claims are allowable as being dependent upon allowable Claims 2 and 12, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481